Citation Nr: 1824301	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for major depressive disorder.


INTRODUCTION

The Veteran had active military service from March 1983 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   



REMAND

The Veteran asserts that she experiences an anxiety disorder and depression which are related to her active service.

In her June 2012 notice of disagreement (NOD), the Veteran stated that she was in treatment for alcohol dependence at Norfolk Navy Base starting in June 1985.  The Veteran stated that she was in in-patient treatment for six weeks, then had weekly visits for the following six weeks, and then monthly visits until discharge (September 1992).  She stated that she was diagnosed with anxiety and/or depression during that period of time.  

Upon a thorough review of the file, the Board notes that the Veteran's medical treatment records currently on file are incomplete.  The Board cannot adjudicate the Veteran's claims without those records.  These records may affect the outcome of the Veteran's claims, and thus, the duty to assist obligates VA to obtain them.       38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(1) (2017); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). Therefore, the AOJ should attempt to obtain any and all service treatment records and/or VA treatment records from Norfolk Navy Base hospital and/or medical center.  

On remand, they must be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all of the Veteran's outstanding service treatment/VA treatment records, to specifically include those from the DoD and/or VA facilities at Norfolk Navy Base, for the time frame June 1985 to September 1992.  The search should especially focus on any and all mental health treatment records. 

2. After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for service connection.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		A. Lech, Counsel 

Copy mailed to:  Disabled American Veterans 


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

